8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . (See Priority section for more detail).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/446,788, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The present application is a CON of Application 13/446,788, which is now US Patent No. 10,736,655.  The position of the Examiner is the present application is not entitled to the priority date of the parent Application 13/446,788 for the presently claimed subject matter.  The question of priority is important in whether or not the prior art of the rejection qualifies as prior art. 
Application 16/933,448 (filed 07/20/2020) claims priority to parent Application 13/446,788 (filed 04/13/2012 and PRO filed 04/15/2011).  Parent Applicant 13/446,788 was examined under the pre-AIA  first to invent provisions.  Since Application 16/933,448 was filed as a CON, the Application 16/933,448 priority claim will be reviewed under the pre-AIA  first to invent provisions.
During the pendency of a patent application, U.S. Patent Law allows for the filing of “continuation” applications which are entitled to the benefit of the filing date of an earlier filed case (the “parent” application), provided that the specification of the parent presents adequate written description for the continuation’s claims in order to satisfy the statutory conditions of 35 U.S.C. Section 112. This section of the code requires that “[t]he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.”
U.S. Patent Law also allows the addition of new subject matter not previously presented in the parent application, while still maintaining at least partial benefit of the earlier filing date. Such continuation applications containing new matter are called continuation-in-part applications, or “CIPs.”  With a CIP application, the subject matter carried over from the parent application will be entitled to the earlier priority date of the parent, while the newly added disclosure will be entitled to the later filing date of the CIP.  However, the new subject matter will not be entitled to the earlier priority date if it does not meet the written description requirement of 35 U.S.C. Section 112.
Thus if the claims of the CIP application are obvious variants of the parent application, they also will not satisfy the requirements of 35 U.S.C. Section 112 and not be entitled to an earlier filing date.  In Tronzo v. Biomet, 156 F.3d 1154, 1159 (Fed. Cir. 1998), the court stated that in order to be entitled to priority, the subject matter of the claims “must necessarily be present in the parent application’s specification such that one skilled in the art would recognize such a disclosure.”  The court also stated that “[a] disclosure in a parent application that merely renders the later claimed invention obvious is not sufficient to meet the written description requirement; the disclosure must describe the claimed invention with all its limitations.”  This requires that the written description actually or inherently disclose the claim element. See Turbo Care Div. Demag Delaval Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118-20 (Fed. Cir. 2001) (holding that to comply with the written description requirement the location of the spring must be actually or inherently disclosed; that the location may be obvious from the disclosure is not enough); Tronzo, 156 F.3d at 1159 (holding a claim invalid for failure to satisfy the written description requirement when the specification did not disclose all cup shapes literally or "inherently").
The Examiner contends that the parent application is not sufficient to meet the written description requirement with regard to the claimed subject matter of:	(a) Claim 1-2:  previously rolled adhesive membrane
(c) Claim 4:  a rollable adhesive membrane
(d) Claim 5:  piece of tape removed from a roll of adhesive tape
(e) Claim 6:  roll of a membrane
(f) Claim 7:  accomplished by a single step of providing a roll adhesive membrane
(g) Claim 8:  providing a roll of adhesive membrane
(h) Claim 10: removing a piece of adhesive tape from a roll of adhesive tape
The Examiner asserts that the disclosure of the parent application must describe the claimed invention with all its limitations in order to be entitled to the earlier priority date.
The Examiner contends that the list of instance (a-i) is insufficient to meet the written description requirement for subject matter.  The Examiner contends that the parent application conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, the inventor was in possession of the invention of an adhesive tape and adhesive membrane.  The Examiner asserts the disclosure in a parent application merely renders the later claimed invention (a system of protecting the inside surfaces of a needle guide with a disposable membrane or adhesive tape) as obvious and the parent application is not sufficient to meet the written description requirement for the claimed subject matter of (a-i).  The Examiner contends the disclosure does not describe the claimed invention with all its limitations.
In conclusion the disclosure of Application No. 16/933,448 does not reasonably convey to the artisan that the Applicants had possession at that time of the later claimed subject matter.  Accordingly, the present application is NOT entitled to priority to Application No. 16/933,448 for the claimed subject matter.  The filing date of the instance application is 07/20/2020.  Since the filing date of the instance application is after March 16, 2013, the instant application is being examiner under the first inventor to file provisions of the AIA .  While the analysis of the priority of Application No. 16/933,448 is performed under pre-AIA  provisions, the result of the analysis is the loss of the Applications pre-AIA  status.

This application repeats a substantial portion of prior Application No. 13/446,788, filed 04/13/2012 (PRO filed 04/15/2011), and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4, 6 & 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,736,655, in view of Karp et al. (U.S. Patent Application 2011/0021965 A1). U.S. Patent 10,736,655 teaches the claimed subject matter of the application but fails to teach a previously rolled flexible adhesive membrane (Para 0099 & 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of U.S. Patent 10,736,655 with a previously rolled flexible adhesive membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).
Claim(s) 1, 4, 6 & 9 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over Claim(s) 1-2 & 4-5 of U.S. Patent No. 10,736,655.  For double patenting to exist as between the rejected claims and patent Claim(s) 1-2 & 4-5, it must be determined that the rejected claims are not patentably distinct from Claim(s) 1-2 & 4-5.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and Claim(s) 1-2 & 4-5 and, if so, whether those differences render the claims patentably distinct.
Claim 1 recites an “A system for protecting inside surfaces of a needle guide” (see lines 1-2 of Claim 1 of the patent), “an endoscope imaging device” (see line 4 of Claim 1 of the patent), and “a needle guide” (see line 8 of Claim 1).
It is clear that all the elements of rejected Claim 1 are to be found in patented Claim 1.  The difference between Claim 1 of the application and Claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of Claim 1 of the patent is in effect a “species” of the “generic” invention of Claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since Claim 1 is anticipated by Claim 1 of the patent, it is not patentably distinct from Claim 1.  A similar analysis can be applied between Claim(s) 4, 6 & 9 of the Application and Claim(s) 2 & 4-5 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner contends that the instant application is not sufficient to meet the written description requirement with regard to the claimed subject matter of:
(a) Claim 1-2:  previously rolled adhesive membrane
(c) Claim 4:  a rollable adhesive membrane
(d) Claim 5:  piece of tape removed from a roll of adhesive tape
(e) Claim 6:  roll of a membrane
(f) Claim 7:  accomplished by a single step of providing a roll adhesive membrane
(g) Claim 8:  providing a roll of adhesive membrane
(h) Claim 10: removing a piece of adhesive tape from a roll of adhesive tape

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruter (US Patent No. 6,884,219), and further in view of Markham (US Patent No. 4,693,257 A1) and Karp et al. (U.S. Patent Application 2011/0021965 A1).
Claim 1:  Pruter teaches a system (Figure 1, Element 100)
the system comprising
an endoscope imaging device (Figure 1, Element 110) having 
a distal endoscope end configured to be inserted inside a body cavity of a human [device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 51-55 and see Exhibit 1 included herein)
a proximal endoscope end configured to remain outside the body [device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 51-55 and see Exhibit 1 included herein)
a needle guide (Figure 1, Element 130) 
configured to be directly disposed on, supported by and directly coupled to and partially enshroud an exterior surface of said endoscope imaging device (Figure 1, Element 110)
said needle guide (Figure 1, Element 130) having 
a distal end [needle guide distal end] (Figure 1, Element 132) and 
a proximal end [needle guide enlarged proximal end] (Figure 1, Element 134) and 
a needle exit hole (as shown in Figure 1, near Element 132) therein distal [needle guide distal end] (Figure 1, Element 132) of said proximal end [needle guide enlarged proximal end] (Figure 1, Element 134)
said needle exit hole having a needle exit hole radius (as shown in Figure 1, near Element 132)
which has a needle exit hole radial dimension (as shown in Figure 1, near Element 132)
an intermediate linear channel [needle guide central cannula section] (Figure 1, Element 136)


[AltContent: textbox (Exhibit 1)]
    PNG
    media_image1.png
    1034
    979
    media_image1.png
    Greyscale
is disposed between the needle exit hole (as shown in Figure 1, near Element 132) and the proximal end [needle guide enlarged proximal end] (Figure 1, Element 134)
said intermediate linear channel [needle guide central cannula section] (Figure 1, Element 136) is sized and configured so the said proximal end remains outside the body [an object, apparatus, device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 53-55) 
said distal end [needle guide distal end] (Figure 1, Element 132) disposed in proximity to said distal endoscope end (Col. 2, Line 51-55 and see Exhibit 1 included herein);
said needle exit hole (as shown in Figure 1, near Element 132)  and said intermediate linear channel  [needle guide central cannula section] (Figure 1, Element 136) are configured to allow a needle or cannula which is inserted into [guiding needles during the process of insertion into the needle guide] (Col. 2, Line 4-6) the proximal end of the needle guide [needle guide enlarged proximal end] (Figure 1, Element 134) to exit the needle guide; and
wherein a layered configuration exists beginning with said exterior portion of said endoscope imaging device  (Figure 1, Element 110) and a portion of the needle guide (Figure 1, Element 130 and as shown in Exhibit 1)
Pruter fails to teach a disposable membrane attached to an external needle guide surface of said needle guide around a periphery of said needle exit hole.
However, Markham teaches 
a disposable membrane (Figure 2, Element 12) attached to an external needle guide surface of said needle guide around a periphery of said needle exit hole (Figure 1, Element 12, 13 & 24)
where said disposable membrane extends completely over and completely covers said needle exit hole and said disposable membrane is not configured to contact a portion of an endoscope imaging device (Figure 1, Element 12, 13 & 24 as shown)
wherein said membrane does not cover a substantial amount of the external surface area of said needle guide (Figure 1, Element 12, 13 & 24) and
In view of the combination of Pruter and Markham, the Examiner contends that the disposable membrane as taught by Markham would have created a layered configuration beginning with said exterior portion of said endoscope imaging device as taught by Pruter, a portion of the needle guide as taught Pruter, and the disposable membrane as taught by Markham.
Markham teaches
protecting inside surfaces of a needle guide [rapidly taking a non-contaminated specimen] (Claim 8)
from contamination entering through a needle exit hole of the needle guide [rapidly taking a non-contaminated specimen] (Claim 8)
It would have been obvious to one of ordinary skill in the art to modify the system of Pruter to include the disposable membrane as taught by Markham in order to rapidly take a non-contaminated specimen (Claim 8).
The disposable membrane of Markham in one embodiment fails to disclose the disposable membrane securely attached to an external needle guide surface.  However, Markham teaches that modifications can be made without departing from the spirit of the invention (Col. 5, Line 49-58).  Markham teaches another embodiment with annular grooves (Col. 4, Line 61-65) in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).  Markham teaches the annular grooves with a perimeter dimension which is larger than said needle exit hole radial dimension (Figure 3, Element 36).  Markham teaches the annular grooves securely attached to an engagement zone, having an engagement zone radial dimension, which is larger than said needle exit hole radial dimension, of an external needle guide (Figure 3 as shown).  Markham teaches where said annular grooves extends completely over said engagement zone and completely covers said needle exit hole (Figure 3 as shown).
	It would have been obvious to one of ordinary skill in the art to modify the disposable membrane of one embodiment of Markham to securely attached to an external needle guide surface by annular grooves as taught by another embodiment of Markham in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).
Pruter and Markham fail to teach a piece of previously rolled adhesive membrane.  However, Karp teaches a piece of previously rolled adhesive [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter and Markham with a previously rolled flexible adhesive membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).
Claim 2/1:  Pruter and Markham fail to teach a piece of previously rolled adhesive membrane.  However, Karp teaches a piece of previously rolled adhesive is a piece of adhesive tape [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter and Markham with a previously rolled flexible adhesive membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).
Claim 3/1:  Pruter and Markham fail to teach a piece of previously rolled adhesive membrane.  However, Karp teaches a piece of previously rolled adhesive is flexible [flexible] (Para 0099) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter and Markham with a previously rolled flexible adhesive membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).

Claim(s) 4 & 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pruter (US Patent No. 6,884,219) and further in view of Markham (US Patent No. 4,693,257 A1); Reydel (US Patent Application No. 2012/0232342 A1) and Karp et al. (U.S. Patent Application 2011/0021965 A1).
Claim 4:  Pruter teaches a system (Figure 1, Element 100)
a needle guide (Figure 1, Element 130) which is coupled to an endoscope imaging device (as shown in Figure 1, Element 110)
The system comprising
a needle guide (Figure 1, Element 130) 
configured to be directly disposed on, supported by and directly coupled to and partially enshroud an exterior surface of an endoscope imaging device (Figure 1, Element 110)
having a distal endoscope end configured to be inserted inside a body cavity of a human and a proximal endoscope end configured to remain outside the body [device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 51-55 and see Exhibit 1 included herein)
said needle guide having 
a distal end [needle guide distal end] (Figure 1, Element 132) and 
a proximal handle end [needle guide enlarged proximal end] (Figure 1, Element 134) and 
a needle exit hole  (as shown in Figure 1, near Element 132) therein distal [needle guide distal end] (Figure 1, Element 132) of said proximal handle end  [needle guide enlarged proximal end] (Figure 1, Element 134)
said needle exit hole (as shown in Figure 1, near Element 132) is configured to allow a needle or cannula which is inserted into [guiding needles during the process of insertion into the needle guide] (Col. 2, Line 4-6) the needle guide [needle guide enlarged proximal end] (Figure 1, Element 134) to exit the needle guide
said distal end [needle guide distal end] (Figure 2, Element 132) disposed in proximity to said distal endoscope end (Col. 2, Line 51-55 and see Exhibit 1 included herein)
Pruter fails to teach a disposable membrane attached to an external needle guide surface of said needle guide around a periphery of said needle exit hole.
However, Markham teaches 
a disposable membrane (Figure 2, Element 12) securely attached to said needle guide around a periphery of said needle exit hole (Figure 1, Element 12, 13 & 24)
where said disposable membrane extends completely over and completely covers said needle exit hole and said disposable membrane is not configured to contact a portion of an endoscope imaging device (Figure 1, Element 12, 13 & 24 as shown)
protecting inside surfaces of a needle guide [rapidly taking a non-contaminated specimen] (Claim 8)
from contamination entering through a needle exit hole of the needle guide [rapidly taking a non-contaminated specimen] (Claim 8)
It would have been obvious to one of ordinary skill in the art to modify the system of Pruter to include the disposable membrane as taught by Markham in order to rapidly take a non-contaminated specimen (Claim 8).
The disposable membrane of Markham in one embodiment fails to disclose the disposable membrane securely attached to an external needle guide surface.  However, Markham teaches that modifications can be made without departing from the spirit of the invention (Col. 5, Line 49-58).  Markham teaches the annular grooves securely attached to an external needle guide surface of said needle guide, which cover radially beyond (Figure 3, Element 36).  Markham teaches another embodiment with annular grooves (Col. 4, Line 61-65) in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).
	It would have been obvious to one of ordinary skill in the art to modify the disposable membrane of one embodiment of Markham to securely attached to an external needle guide surface by annular grooves as taught by another embodiment of Markham in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).
Markham is silent to how the disposable membrane is attached to the distal end of the catheter guide.  
However, Reydel teaches an adhesive [glue] disposed between and coupling said membrane (Page 3, Para 0043).  Reydel teaches the adhesive between the disposable membrane [single layer membrane] (Page 3, Para 0043).  In view of the device of Pruter as modified with the adhesive of Reydel, the combination teaches wherein a layered configuration exists beginning with the needle guide (Figure 1, Element 13 of Markham), then the adhesive (Page 3, Para 0043 of Reydel) and finally the disposable membrane (Figure 1, Element 12 of Markham).  In view of the modification with the annular grooves of Markham, it is obvious the top surface of the adhesive would adhere to only the bottom surface of the disposable membrane by the nature of the modification.
The Examiner finds that the prior art of Markham contained a device (disposable membrane) which differed from the claimed device by the substitution of some components (annular grooves for attachment) with other components (adhesive as taught by Reydel).  The Examiner finds that substituted components (adhesive as taught by Reydel) and their functions (of attachment) were known in the art.  
The Examiner finds that one of ordinary skill in the art could have substituted one known element (annular grooves of Markham) for another (adhesive of Reydel), and the results of the substitution would have been predictable (attachment of the membrane by an adhesive).
Pruter, Markham and Reydel fail to teach a rollable adhesive membrane portion.  However, Karp teaches a rollable adhesive membrane portion [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham and Reydel with a rollable adhesive membrane portion as taught by Karp in order to enhance the ability of the tools (Para 0128).
Claim 6:  Pruter teaches a method (Abstract)
The method comprising
providing an endoscope imaging device (Figure 1, Element 110) having 
a distal endoscope end configured to be inserted inside a body cavity of a human [device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 51-55 and see Exhibit 1 included herein)
a proximal endoscope end configured to remain outside the body [device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 51-55 and see Exhibit 1 included herein)
providing a disposable sheath (Figure 2, Element 241) disposed about said endoscope imaging device [A transceiver/mounting bracket sterile sheath 241 is pulled over the medical imaging transceiver 110 and mounting bracket 120 combination] (Col. 3, Line 40-42 and Figure 2, Element 110)
providing	a needle guide (Figure 1, Element 130) 
directly disposed on said disposable sheath (Figure 2, Element 241), supported by, indirectly coupled, through said disposable sheath (Figure 2, Element 241), to and partially enshroud an exterior surface of an endoscope imaging device (Figure 2, Element 110) having
said needle guide having 
a distal end [needle guide distal end] (Figure 2, Element 132) and 
a proximal handle end [needle guide enlarged proximal end] (Figure 2, Element 134) and 
a needle exit hole (as shown in Figure 2, near Element 132) therein distal [needle guide distal end] (Figure 2, Element 132) of said proximal handle end [needle guide enlarged proximal end] (Figure 2, Element 134)
said needle exit hole (as shown in Figure 2, near Element 132) is configured to allow a needle or cannula which is inserted into [guiding needles during the process of insertion into the needle guide] (Col. 2, Line 4-6) the needle guide [needle guide enlarged proximal end] (Figure 2, Element 134) to exit the needle guide
said distal end [needle guide distal end] (Figure 2, Element 132) disposed in proximity to said distal endoscope end (Col. 2, Line 51-55 and see Exhibit 1 and 3 included herein)
	Pruter fails to teach a disposable membrane attached to an external needle guide surface of said needle guide around a periphery of said needle exit hole.
However, Markham teaches 
providing a disposable membrane (Figure 2, Element 12) attached to said needle guide around a periphery of said needle exit hole (Figure 1, Element 12, 13 & 24)
where said disposable membrane extends completely over and completely covers said needle exit hole and does not contact a portion of said endoscope imaging device (Figure 1, Element 12, 13 & 24 as shown)
In view of the combination of Pruter and Markham, the Examiner contends that the disposable membrane as taught by Markham would have created a layered configuration beginning with said exterior portion of said endoscope imaging device as taught by Pruter, a portion of the needle guide as taught Pruter, and the disposable membrane as taught by Markham.
Markham teaches
protecting inside surfaces of a needle guide [rapidly taking a non-contaminated specimen] (Claim 8)
It would have been obvious to one of ordinary skill in the art to modify the system of Pruter to include the disposable membrane as taught by Markham in order to rapidly take a non-contaminated specimen (Claim 8).
The disposable membrane of Markham in one embodiment fails to disclose the disposable membrane securely attached to an external needle guide surface.  However, Markham teaches that modifications can be made without departing from the spirit of the invention (Col. 5, Line 49-58).  Markham teaches another embodiment with annular grooves (Col. 4, Line 61-65) in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).
	It would have been obvious to one of ordinary skill in the art to modify the disposable membrane of one embodiment of Markham to securely attached to an external needle guide surface by annular grooves as taught by another embodiment of Markham in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).
Markham is silent to how the closed cell polyurethane foam is attached to the distal end of the catheter guide.  
However, Reydel teaches providing an adhesive [glue], disposed between and coupling said needle guide and said membrane (Page 3, Para 0043) as a known expedient within the art for attachments.  Reydel teaches the adhesive between the disposable membrane and the needle guide.  In view of the device of Pruter as modified with the adhesive of Reydel, the combination teaches wherein a layered configuration exists beginning with the needle guide (Figure 1, Element 13 of Markham), then the adhesive (Page 3, Para 0043 of Reydel) and finally the disposable membrane (Figure 1, Element 12 of Markham).  In view of the modification with the annular grooves of Markham, it is obvious the top surface of the adhesive would adhere to only the bottom surface of the disposable membrane by the nature of the modification.
It would have been obvious to one of ordinary skill in the art to modify the device of Pruter include the adhesive as taught by Reydel as a known expedient within the art for attaching.
Pruter, Markham and Reydel fail to teach a roll of membrane.  However, Karp teaches a roll of membrane [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham and Reydel with a roll of membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).

Claim(s) 5 & 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pruter (US Patent No. 6,884,219); Markham (US Patent No. 4,693,257 A1); Reydel (US Patent Application No. 2012/0232342 A1) and Karp et al. (U.S. Patent Application 2011/0021965 A1) and further in view of Fraden (U.S. Patent Application 2009/0041821 A1).
Claim 5:  Pruter and Markham fail to teach a rollable adhesive membrane.  However, Karp teaches a rollable adhesive membrane [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter and Markham with a flexible membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).
Karp fails to teach a piece of tape removed from a roll of adhesive tape.  However, Fraden teaches a piece of tape removed from a roll of adhesive tape [the tape may be rolled into a drum or roll] (Para 0020 and Figure 5) for ease of use in dispensing (Para 0022 and Figure 5, Element 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham, Reydel and Karp with removed tape from a roll of adhesive as taught by Fraden for ease of use in dispensing (Para 0022 and Figure 5, Element 10).
Claim 7/6:  Pruter and Markham fail to teach a roll of membrane.  However, Karp teaches a roll of membrane [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter and Markham with a flexible membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).
Karp fails to teach the steps of providing are accomplished by a single step of providing a roll of adhesive.  However, Fraden teaches steps of providing are accomplished by a single step of providing a roll of adhesive [the tape may be rolled into a drum or roll] (Para 0020 and Figure 5) for ease of use in dispensing (Para 0022 and Figure 5, Element 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham, Reydel and Karp with a roll of adhesive as taught by Fraden for ease of use in dispensing (Para 0022 and Figure 5, Element 10).
Claim 8/7/6:  Pruter and Markham fail to teach a roll of membrane.  However, Karp teaches a roll of membrane [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter and Markham with a flexible membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).
Karp fails to teach the steps of providing are accomplished by a single step of providing a roll of adhesive.  However, Fraden teaches providing a roll of adhesive tape [the tape may be rolled into a drum or roll] (Para 0020 and Figure 5) for ease of use in dispensing (Para 0022 and Figure 5, Element 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham, Reydel and Karp with a roll of adhesive tape as taught by Fraden for ease of use in dispensing (Para 0022 and Figure 5, Element 10).

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pruter (US Patent No. 6,884,219); Markham (US Patent No. 4,693,257 A1); and Reydel (US Patent Application No. 2012/0232342 A1) and further in view of Nakao (U.S. Patent 7,762,949 B2) and Karp et al. (U.S. Patent Application 2011/0021965 A1).
Claim 9:  Pruter teaches a method (Abstract)
The method comprising
providing an endoscope imaging device (Figure 1, Element 110) having 
a distal endoscope end configured to be inserted inside a body cavity of a human [device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 51-55 and see Exhibit 1 included herein)
a proximal endoscope end configured to remain outside the body [device, etc. which is sized, shaped and configured for trans-rectal and trans-vaginal use] (Col. 2, Line 51-55 and see Exhibit 1 included herein)
providing	a needle guide (Figure 1, Element 130) 
configured to be directly disposed on, supported by, directly coupled to and partially enshroud an exterior surface of an endoscope imaging device (Figure 2, Element 110) having
said needle guide having 
a distal end [needle guide distal end] (Figure 2, Element 132) and 
a proximal handle end [needle guide enlarged proximal end] (Figure 2, Element 134) and 
a needle exit hole (as shown in Figure 2, near Element 132) therein distal [needle guide distal end] (Figure 2, Element 132) of said proximal handle end [needle guide enlarged proximal end] (Figure 2, Element 134)
said needle exit hole (as shown in Figure 2, near Element 132) is configured to allow a needle or cannula which is inserted into [guiding needles during the process of insertion into the needle guide] (Col. 2, Line 4-6) the needle guide [needle guide enlarged proximal end] (Figure 2, Element 134) to exit the needle guide
said distal end [needle guide distal end] (Figure 2, Element 132) disposed in proximity to said distal endoscope end (Col. 2, Line 51-55 and see Exhibit 1 and 3 included herein)
Pruter fails to teach a disposable membrane attached to an external needle guide surface of said needle guide around a periphery of said needle exit hole.
However, Markham teaches 
providing a disposable membrane (Figure 2, Element 12) attached to said needle guide around a periphery of said needle exit hole (Figure 1, Element 12, 13 & 24)
where said disposable membrane extends completely over and completely covers said needle exit hole and does not contact a portion of said endoscope imaging device (Figure 1, Element 12, 13 & 24 as shown)
In view of the combination of Pruter and Markham, the Examiner contends that the disposable membrane as taught by Markham would have created a layered configuration beginning with said exterior portion of said endoscope imaging device as taught by Pruter, a portion of the needle guide as taught Pruter, and the disposable membrane as taught by Markham.
Markham teaches
protecting inside surfaces of a needle guide [rapidly taking a non-contaminated specimen] (Claim 8)
It would have been obvious to one of ordinary skill in the art to modify the system of Pruter to include the disposable membrane as taught by Markham in order to rapidly take a non-contaminated specimen (Claim 8).
The disposable membrane of Markham in one embodiment fails to disclose the disposable membrane securely attached to an external needle guide surface.  However, Markham teaches that modifications can be made without departing from the spirit of the invention (Col. 5, Line 49-58).  Markham teaches the annular grooves securely attached to an external needle guide surface of said needle guide, which cover radially beyond (Figure 3, Element 36).  Markham teaches another embodiment with annular grooves (Col. 4, Line 61-65) in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).
	It would have been obvious to one of ordinary skill in the art to modify the disposable membrane of one embodiment of Markham to securely attached to an external needle guide surface by annular grooves as taught by another embodiment of Markham in order to provide a snug pressed fit on the distal end of the guide catheter and securely bonded thereto (Col. 4, Line 62-65).
Markham is silent to how the closed cell polyurethane foam is attached to the distal end of the catheter guide.  
However, Reydel teaches providing an adhesive [glue], disposed between and coupling said needle guide and said membrane (Page 3, Para 0043) as a known expedient within the art for attachments.  Reydel teaches the adhesive between the disposable membrane and the needle guide.  In view of the device of Pruter as modified with the adhesive of Reydel, the combination teaches wherein a layered configuration exists beginning with the needle guide (Figure 1, Element 13 of Markham), then the adhesive (Page 3, Para 0043 of Reydel) and finally the disposable membrane (Figure 1, Element 12 of Markham).  In view of the modification with the annular grooves of Markham, it is obvious the top surface of the adhesive would adhere to only the bottom surface of the disposable membrane by the nature of the modification.
It would have been obvious to one of ordinary skill in the art to modify the device of Pruter include the adhesive as taught by Reydel as a known expedient within the art for attaching.
Pruter, Markham, Reydel fail to teach a disposable sheath.  However, Nakao teaches providing a disposable sheath (Figure 1, Element 16) disposed about said endoscope imaging device (Figure 1, Element 22) in order to have an easier to clean endoscope (Col. 2, Line 10-12).
Pruter, Markham Reydel and Nakao fail to teach a flexible membrane.  However, Karp teaches a flexible membrane [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham Reydel and Nakao with a flexible membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pruter (US Patent No. 6,884,219); Markham (US Patent No. 4,693,257 A1); Reydel (US Patent Application No. 2012/0232342 A1); Nakao (U.S. Patent 7,762,949 B2) and Karp et al. (U.S. Patent Application 2011/0021965 A1) and further in view of Fraden (U.S. Patent Application 2009/0041821 A1).
Claim 10/9:  Pruter, Markham, Reydel and Nakao fail to teach a flexible membrane.  However, Karp teaches a roll of membrane [a tape can be rolled up] [barrier membrane] (Para 0128) in order to enhance the ability of the tools (Para 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham, Reydel and Nakao with a flexible membrane as taught by Karp in order to enhance the ability of the tools (Para 0128).
Pruter, Markham, Reydel, Nakao and Karp fail to teach the step of removing a piece of adhesive tape from a roll of adhesive tape.  However, Fraden teaches removing piece of adhesive tape from a roll of adhesive tape [the tape may be rolled into a drum or roll] (Para 0020 and Figure 5) for ease of use in dispensing (Para 0022 and Figure 5, Element 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pruter, Markham, Reydel, Nakao and Karp with a roll of adhesive tape as taught by Fraden for ease of use in dispensing (Para 0022 and Figure 5, Element 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mumaw (U.S. Patent Application 2012/0022399 A1) – Mumaw teaches a biopsy device comprises a housing, a needle, a cutter, and an integral needle tip protector. The integral needle tip protector comprises a cover that translates relative to the housing to selectively shield all or a portion of the needle to protect a user from contact with the sharp needle and to prevent the needle from damage during handling. The integral needle tip protector may be used to shield the needle before and/or after a biopsy procedure. The integral needle tip protector is designed such that it can be controlled with the user's hands remaining proximal from the distal end of the needle. In some versions, the integral needle tip protector is designed with an unfolding distal portion unfold or resiliently expanding distal portion.
Glossop et al. (U.S. Patent Application 2013/0338477 A1) – Glossop teaches methods, systems, and devices for assisting or performing an image-guided prostate procedure are disclosed. A needle assembly includes a needle guide, a needle device, a position sensor and additional features. The position sensor allows for the tracking of the needle assembly. A method for performing image-guided prostate procedures includes pre-operative procedures and intra-operative procedures. The pre-operative procedures include imaging studies to model the prostate and identify targets. The pre-operative procedures models are used during a prostate procedure to track the target and the devices used for the procedure. A system for performing image-guided procedures includes the needle assembly and other components.
House (U.S. Patent Application 2011/0184386 A1) – House teaches devices and methods are disclosed for a catheterization process, particularly useful for self-performed catheterizations. A catheter is enclosed in a sheath made from a gas-permeable material. This sheath maximizes gas permeability to prevent air build-up at the distal end of the sheath, resulting in easy self-catheterization for even those with limited manual dexterity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793